Exhibit 10.1

 

Summary of Director Compensation

 

The following is a summary of the compensation of non-employee directors of the
Board of Directors (the “Board”) of NetScout Systems, Inc. (the “Company”):

 

Non-employee directors receive an annual retainer of $12,500 for their service
on the Board of Directors and receive an annual retainer of $4,000 for service
on each committee of the Board of Directors on which they serve. In addition,
the chairman of the Audit Committee receives an annual payment of $8,000 and
each chairman of the Compensation Committee and the Nominating and Corporate
Governance Committee receives an annual payment of $4,000. Finally, each
non-employee director receives $1,500 for each regular meeting of the Board of
Directors attended and are reimbursed for their reasonable out-of-pocket
expenses incurred in attending meetings of the Board or of any committee
thereof.

 

Immediately after each Annual Meeting of Stockholders, each director receives an
award of restricted stock units (“RSUs”) equal in value to $30,000 (based on the
then fair market value of the Company’s common stock). The annual RSUs vest one
year after grant and are paid out in shares of Company common stock shortly
after vesting, provided that during such year, such director attends at least
75% of the meetings of the Board and at least 75% of the meetings of any
committee of the Board of which such director is a member. In the event that the
foregoing attendance requirements are not met, the RSUs will not vest until the
third anniversary of the date of grant. In addition, upon payout of the shares
of Company common stock underlying the RSUs, the Company will pay each
non-employee director $20,000 in cash to defray all or a portion of the
director’s tax liability with respect to such shares.

 

Each new non-employee director is granted an award of RSUs upon their election
or appointment to the Board. The value of the initial award of RSUs is equal to
a maximum of $30,000, subject to pro rata reduction based on the number of
months remaining between the date of such director’s election and the next
Annual Meeting of Stockholders. Such initial award of RSUs vest at the next
Annual Meeting of Stockholders and are paid out in shares of Company common
stock shortly after vesting, provided that during the period between the date of
grant and the date of such Annual Meeting of Stockholders, such director attends
at least 75% of the meetings of the Board and at least 75% of the meetings of
any committee of the Board of which such director is a member. In the event that
the foregoing attendance requirements are not met, the initial RSUs will not
vest until the third anniversary of the date of grant. In addition, upon the
payout of the shares of Company common stock underlying the initial RSUs, the
non-employee director will also receive up to a maximum of $20,000 in cash to
defray all or a portion of the director’s tax liability with respect to such
shares, subject to pro rata reduction based on the number of months remaining
between the date of such director’s election or appointment and the next Annual
Meeting of Stockholders.

 

No director who is an employee of the Corporation will receive separate
compensation for services rendered as a director.